PROYOSTY, J.
The St. Tammany & New Orleans Railway & Ferry Company was proceeding to erect electric light poles in the streets of the defendant town, under an ordinance authorizing it to do so, when the present suit was brought, enjoining the further prosecution of the work.
The sole ground of injunction alleged in the petition is that, as an effect of Act 76, p. 194, of 1914,' towns can grant such a use of the streets only with the consent of the taxpayers of the town, obtained at an election held for that purpose.
Authority to grant such use of streets is conferred upon towns by paragraph 7 of Act 111, p. 128, of 1912, without anything being said about consent of taxpayers. But this restriction upon the authority of the town is imposed, says counsel, by the said act of 1914. The act reads:
“Towns * * * shall have authority to grant to railroads and other corporations the right to use and occupy the streets and alleys therein" and to obstruct same, or part thereof, with buildings necessary to and used by said corporations,” provided the consent of the taxpayers is obtained.
The act contains no repealing clause. Evidently its object was to enlarge, not to restrict, the powers of towns. Evidently, also, it has reference to unusual and serious obstructions, such as buildings, and not to the customary ones of poles for stringing wires, pipes for conducting gas and water, and rails for operating cars. The idea that a town should have to consult the taxpayers by means of an expensive election preliminarily to allowing electric light poles, or gas or water pipes, or railway tracks to be laid in a street, were it even for one single block, is evidently foreign entirely to the purpose and intendment of this act.
Judgment affirmed.